DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 32, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihito Omura (US 2018/0028407 – hereinafter Omura) in view of Yuyama et al. (5,803,309 – hereinafter  Yuyama) and Jeffrey A. Kempker, Sr. (US 2003.0183642 – hereinafter Kempker).
Re Claims 28, 29, and 33-35:
Omura discloses a portable pill dispensing apparatus, comprising: a turntable (50) mounted atop a bottom (41a) of a container (40); the container (40) charged with pills (4) atop the turntable (50) and being identical in size and in shape (see Figs. 3A-3C); and the bottom (41a) including no more than one discharge opening (43) configured to both receive and discharge to a dispenser (49) no more than one of said pills at a time directly from a pill-receiving aperture (51) in response to rotation of the turntable (50) by a motor activated by a controller at pre-determined times (see paragraph [0036]), but fails to teach the turntable including no more than one pill-receiving aperture configured to receive no more than one of said pills at a time.



Kempker additionally specifically teaches a motor activated by a controller (70) at pre-determined times (see paragraph [0034]).  Re Claim 29: Kempker teaches a processor (71) operatively coupled to the controller (70) and programmed with instructions that when executed by the processor (71) cause the controller (70) to automatically activate a motor at the predetermined times (see paragraph [0036]).  Re Claims 33-35: Kempker teaches a signal device (audible/visual) configured to issue an alert when activated by the controller proximate to each said predetermined time (see paragraph [0010]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Omura with that of  Yuyama and Kempker to provide typical functions of a motor and controller and commonly known within the dispensing art.

.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Yuyama and Kempker and further in view of Abdulhay et al. (US 7,048,141 – hereinafter Abdulhay).
Re Claims 30 and 31: 
Omura in view of Yuyama and Kempker discloses the devices of claim 29, but fails to wherein the processor is configured to be programmed with the instructions by a
networked device in communication with the processor via a computer network.

Abdulhay further in view teaches wherein a processor is configured to be programmed with instructions by a networked device in communication with the processor via a computer network (see Abstract, see col. 6 line 65 to col. 7 line 10).  Re Claim 31: Abdulhay further in view teaches a storage (memory), and the instructions when executed by the processor additionally cause the processor to record operations of the controller in the storage (see Abstract, see col. 1 lines 13-19, see col. 9 lines 40-47).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Omura in view of Yuyama and Kempker with that of Abdulhay to provide efficient automation of a dispensing device so as to assure optimal performance.
Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Yuyama and Kempker and further in view of Lehmann et al. (US 2014/0350720 – hereinafter Lehmann).
Re Claims 36 and 38: 
Omura in view of Yuyama and Kempker discloses the devices of claim 28, but fails to teach wherein the signal device is a vibrator, and the alarm comprises a vibratory alert, and wherein the controller is configured to issue a notification to an individual subscriber unit proximate to each said predetermined time.

Lehmann further in view teaches wherein a signal device is a vibrator, and an alarm comprises a vibratory alert (see paragraph [0030]).  Re Claim 38: Lehmann further in view teaches a controller configured to issue a notification to an individual subscriber unit proximate to each said predetermined time (see paragraph [0030]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Omura in view of Yuyama and Kempker with that of Lehmann to secure a device while preventing unwanted loss of data contained within the device, and to assure proper dispensing of product at a given time.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Yuyama and Kempker and further in view of Doo Hwan Park (US 2011/0022224 – hereinafter Park).
Re Claim 37:


Park further in view teaches a sensor (52) for sensing a withdrawal of at least one pill from a dispenser; and a signal device configured to automatically deactivate when the sensor senses the withdrawal (see paragraph [0079]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Omura in view of Yuyama and Kempker with that of Park to assure proper dispensing of product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.R/Examiner, Art Unit 3651   
                                                                                                                                                                                                     /GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651